Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are persuasive. Specifically, Thyssen discloses a method for suppressing breathing noise (caused by a short distance utterance) in an audio signal that includes a step of determining a level (amplitude) of a first microphone audio signal and a second microphone audio signal (Fig. 7 and paragraph [0057]). However, Thyssen further discloses that a difference is determined between the first microphone audio signal level and the second microphone audio signal, and the difference is then compared to a preset threshold value. In contrast, independent claims 1 and 9 require identifying the user utterance is the short distance utterance “based on the amplitudes of the audio signals received through the first and second microphones being a preset threshold value or more”.  In other words, the amplitude of the audio signal received through the first microphone and the amplitude of the audio signal received through the second microphone (the amplitudes) are each compared to the preset threshold value.  Additionally, Thyssen discloses breathing noise (caused by a short distance utterance) may be attenuated or removed utilizing beamforming techniques (paragraph [0052]).  In contrast, claims 1 and 9 require performing beamforming based on the user utterance not being the short distance utterance.
For the reasons give above, claims 1-6, 8-14, and 16 are allowed over the prior art of record.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 6/17/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656